Citation Nr: 1412628	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  07-06 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO denied service connection for an acquired psychiatric disorder (claimed as PTSD).

The Veteran testified at a January 2014 Video Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.

The Board has reframed the issue of service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder to include PTSD in accordance with the United States Court of Appeals for Veterans' Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits of one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

In light of the grant of service connection for anxiety disorder NOS, the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities is raised by the record, including the findings shown on the June 2013 VA examination reports, and this issued is referred to the RO for adjudication. 



FINDINGS OF FACT

1.  The Veteran submitted a timely notice of disagreement to the May 2003 rating decision, but did not submit a timely substantive appeal.

2.  Evidence received since the May 2003 rating decision does relate to an unestablished fact of an event or injury in service necessary to substantiate the claim of service connection for an acquired psychiatric disorder.

3.  The Veteran exhibited psychiatric symptomatology, including anxiety, during service.

4.  The Veteran's currently diagnosed anxiety disorder, NOS, is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection for an acquired psychiatric disorder (claimed as PTSD), became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for an acquired psychiatric disorder has been received.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1105 (2013).

3.  The Veteran's anxiety disorder, NOS, incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the favorable disposition herein, no conceivable prejudice to the Veteran could result from this decision, and thus, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for service connection of an acquired psychiatric disorder.  The claim was last denied in a May 2003 rating decision, and the Veteran did not submit a timely substantive appeal.  The current claim is grounded upon the same factual bases as the claim previously denied in the May 2003 rating decision.  Thus, as a general matter, it is appropriate for the Board to consider the Veteran's claim as a request to reopen a previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a finally disallowed claim unless new and material evidence is presented.   Before the Board may reopen such a claim, it must find evidence submitted is both new and material.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 315 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if the nature of a statement or other assertion is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

Reopening of Service Connection

In the claim on appeal, the Veteran seeks to reopen service connection for an acquired psychiatric disorder.  In a May 2003 rating decision, service connection for an acquired psychiatric disorder (claimed as PTSD) was denied because there was no event in service and no nexus evidence.  An April 2004 statement of the case clarified that the Veteran's PTSD diagnosis was based upon his report of non-combat stressors, which had not been verified, and therefore, the criteria for service connection for PTSD were not met.  The Veteran filed a timely notice of disagreement, but did not file a timely substantive appeal, and the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(b), 20.1103.

Since the prior denial of the claim for service connection for an acquired psychiatric disorder, the Veteran has been provided with another VA mental health examination for compensation purposes and testified at a January 2014 Video Board hearing.  In June 2013 a VA examiner diagnosed the Veteran with anxiety disorder, NOS, and provided a nexus opinion.  The Veteran testified in January 2014 that his current anxiety is related to his experiences in service and triggered by memories of events in active service.  The Board finds that new and material evidence to reopen service connection for an acquired psychiatric condition has been received.  The June 2013 VA mental health examination and January 2014 testimony are new, in that they were not of record at the time of the prior final decision; and they are material in that they provide a diagnosis and nexus evidence, the relationship of a current disability to service, which relate to unestablished facts necessary to substantiate the claim.

Given the low threshold standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting a reopening of service connection for bilateral hearing loss.  Shade, 24 Vet. App. at 117-18.  Having reopened the Veteran's service connection claim for an acquired psychiatric disorder, the Board may now consider the claim on its merits as the Veteran has had the opportunity to address the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, anxiety disorder, NOS, is not a "chronic disease" listed under           38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Anxiety Disorder, NOS, Analysis

The medical evidence shows the Veteran has a current diagnosis of anxiety disorder, NOS.  See VA C & P Mental Health Examination, dated June 11, 2013.  The Board finds that the Veteran exhibited psychiatric symptomatology, including anxiety, during service.  Service treatment records show the Veteran had psychiatric consults during service in November 1960 and September 1961.  In November 1960, service treatment records note the Veteran was "markedly anxious at present," and he was diagnosed with a character disorder with anxiety feature.  In September 1961, service treatment records report the Veteran was diagnosed with emotional instability with some anxiety.  The Veteran was provided a VA mental health examination in June 2013.  The June 2013 VA examiner opined that the Veteran developed symptoms of an anxiety disorder while in active service and that his current symptoms of anxiety have their origins in service.  Therefore, the Board finds that the Veteran's currently diagnosed anxiety disorder, NOS, is etiologically related to active service.

The Board finds that the weight of the evidence warrants service connection for anxiety disorder, NOS, and the claim must be granted.




	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received; the claim for service connection for an acquired psychiatric condition is reopened.

Service connection for anxiety disorder, NOS, is granted.




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


